Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed November 19, 2020.
Claim 14 is added.
Claims 1-13 are amended.
Claims 1-8, 11, and 13 are being examined in this office action.

Election/Restrictions
Claims 9-10, 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 19, 2020.
Applicant's election with traverse of 1-8, 11, and 13 in the reply filed on November 19, 2020 is acknowledged.  The traversal is on the ground(s) that “While the Office Action does list the different groups of claims, it DOES NOT "(2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group" (emphasis added).”  This is not found persuasive because Examiner maintains that the features which are not required be the different groups correspond to the special technical features lacking between the groups. For instance, the stack superimposed along a second direction is a special technical feature only present in Group II. Furthermore, although all of the special technical features of claim 1 are . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities: 
the word “product” in line 2 should be “products”. This appears to be a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, the limitation “the second film and the third film are not joined to one another” renders the claim indefinite because it is unclear how the films are not joined to one another when the second film is in contact with and under the 
In regards to claim 11, the limitation “forming a single row” in line 8 renders the claim indefinite because it is unclear if this single row is the same as the single row previously mentioned in line 1 of the claim, or if it is a different row entirely. For examination purposes, examiner interprets the single row to be equivalent to the single row previously mentioned.
Claim 13 is rejected as it depend from rejected independent claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 5, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9 and 13 of copending Application No. 16/325214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application references more than one module, however, all of the limitations present in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vantilt (US Patent No. 7,311,199 B2, herein, Vantilt).
Regarding claim 1, Vantilt discloses a module (Figs. 6 and 7) comprising compressible insulation products (24 – Fig. 1), each of the insulation product having a 2), a peripheral surface (3), and first and second ends (4, 5), the module comprising: 
- a single row (6) of the insulation products positioned next to one another, successively along a first direction (L1) perpendicular to the longitudinal axes of the insulation products, the insulation products of the row having their longitudinal axes parallel to one another (Fig. 2), 
- a first film (25) which wraps each of the insulation products of the single row in a compressed state of the insulation product by covering the peripheral surface (3) of the insulation product (Col. 3, lns 56-61), 
-a second film (7) which wraps the single row of the insulation products by covering some of the peripheral surface of the insulation products of the row (Fig. 3) (Col. 4, lns 18-21), and 
a third film (10) which wraps the single row of the insulation products by covering the first and second ends (4,5) of each of the insulation products of the row (Fig. 7) (Col. 4, lns 62-66).

Regarding claim 2, Vantilt discloses the module as recited above, wherein the second film (7) and the third film (10) form, around the single row of the insulation products, two sleeves having axes (L2 and l, respectively) that are perpendicular to one another (Figs. 3 and 7).

Regarding claim 3, Vantilt discloses the module as recited above, wherein the single row of the insulation products is completely covered by the combination of the second film and the third film (Fig. 7).

Regarding claim 4, Vantilt discloses the module as recited above, wherein the third film at least partially covers the second film (Fig. 7).

Regarding claim 5, Vantilt discloses the module as recited above, wherein the second film (7) wraps the single row (6) of the insulation products in a compressed state (Col. 4, lns 8-11) of the insulation products against one another along the first direction (F1) (Fig. 3).

Regarding claim 6, Vantilt discloses the module as recited above, wherein the third film (10) wraps the single row (6) of the insulation products in a compressed state (Col. 4, lns 62-64) of the insulation products along a second direction (l) perpendicular to the longitudinal axes of the insulation products and to the first direction (Fig. 7).

Regarding claim 7, Vantilt discloses the module as recited above, wherein, in the module, each of the insulation product products has a square cross section with rounded corners (Fig. 6) (Col. 4, lns 60-61).

Regarding claim 8, Vantilt discloses the module as recited above, wherein the second film and the third film are not joined to one another (Fig. 7).
Regarding claim 11, Vantilt discloses a process for manufacturing a module (Figs. 6 and 7) having a single row (6 – Fig. 2) of compressible insulation products (24), each of the insulation products having a longitudinal axis (2), a peripheral surface (3), and first and second ends (4, 5), the process comprising steps wherein: 
- wrapping each of the insulation products using a first film (25) which covers the peripheral surface (3) of the insulation product and which maintains the insulation product in a compressed state (Col. 3, lns 56-61); 
- forming a single row (6) of the insulation products by positioning several of the insulation products provided with the first film next to one another, successively along a first direction (L1) perpendicular to the longitudinal axes of the insulation products, the insulation products of the row  having their longitudinal axes parallel to one another (Fig. 2) (Col. 4, lns 1-7); 
- wrapping the single row of insulation products using a second film (7), which covers some of the peripheral surface of the insulation products of the row and which holds the insulation products of the row next to one another along the first direction (Col. 4, lns 8-11); and 
- wrapping the single row of the insulation products using a third film (10), which covers the first and second ends (4, 5) of each of the insulation products of the row (Fig. 7) (Col. 4, lns 62-66).

Regarding claim 13, Vantilt discloses the process as recited above wherein the single row of the insulation products is wrapped using second and third films (7 and 10, respectively) by two successive encircling operations, so as to form two sleeves having axes (L2, l) perpendicular to one another (Figs. 3 and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 23, 2021 
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731